960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen G. HOWARD, Plaintiff-Appellant, and Linda R. Kroll;Gladys  J. Howard,v.Allyn R. SIELAFF, Individually and as Director, Departmentof Corrections;  John Latane Lewis, III, Individually and asCommonwealth Attorney for Powhatan County, Virginia;  ThomasB. Fairburn, Individually and Officially;  Garland K.Stokes, Individually and Officially;  William P. Rodgers,Individually and Officially;  John B. Taylor, Individuallyand Officially;  Major Sanphillipio, Individually andOfficially;  Paul Watson, Lieutenant, Individually andOfficially;  George Brown, III, Sergeant, Individually andOfficially;  Wesley P. Terry, Individually and Officially;J. Edmonds, Sergeant, Individually and Officially;  LeonWilliams, Nurse, Individually and Officially;  Moses Lewis,Lieutenant, Individually and Officially;  Danny LeeAnderson, Sergeant, Individually and Officially;  C. E.Johnson, Corporal, Individually and Officially;  Glenn H.Reed, Corporal, Individually and Officially;  Robert J.Winston, Corporal, Individually and Officially;  Roger D.Gillispie, Individually and Officially;  Herman Akers,individually and Officially;  James Edmondson, Individuallyand Officially;  Officer Simms, Individually and Officially;Robert W. Palmer, Individually and Officially;  John Does,Individually and as Correctional Officers, Virginia StatePenitentiary, Defendants-Appellees.
91-7235.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 6, 1992
April 16, 1992

Stephen G. Howard, Appellant Pro Se.  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Stephen G. Howard appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988) and awarding damages to Defendants C. E. Johnson and Herman Akers on their counterclaims.  We have reviewed the entire record, including tapes of the evidentiary hearing held by the magistrate judge, and conclude that the magistrate judge's rulings were not clearly erroneous.  Accordingly, we affirm on the reasoning of the magistrate judge.  Howard v. Sielaff, No. CA-87-258-R (E.D. Va.  Aug. 9, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED